     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 1 of 9 Page ID #:945



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
4    Assistant United States Attorney
     Terrorism Export Crimes Section
5         8000 United States Courthouse
          411 West Fourth Street
6         Santa Ana, California 92701
          Telephone: (714) 338-3591
7         Facsimile: (714) 338-3561
          E-mail:    mark.takla@usdoj.gov
8    CHRISTINE M. RO (Cal. Bar No. 285401)
     Assistant United States Attorney
9    Terrorism Export Crimes Section
          1500 United States Courthouse
10        312 North Spring Street
          Los Angeles, California 90012
11        Telephone: (213) 894-4496
          Facsimile: (213) 894-2927
12        E-mail:    christine.ro@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17   UNITED STATES OF AMERICA,             No. SA CR 20-00146-DOC

18           Plaintiff,                    GOVERNMENT’S NOTICE OF INTENT TO
                                           INVOKE THE CLASSIFIED
19                  v.                     INFORMATION PROCEDURES ACT
                                           (“CIPA”) AND MOTION TO DESIGNATE
20   JASON FONG,                           A CLASSIFIED INFORMATION
       aka “asian_ghazi”,                  SECURITY OFFICER (“CISO”)
21
             Defendant.
22

23

24        Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Christine M. Ro and

27   Mark Takla, hereby informs the Court and defendant Jason Fong

28   (“defendant”), by and through his counsel of record, of the
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 2 of 9 Page ID #:946



1    applicability of the Classified Information Procedures Act, 18 U.S.C.

2    App. III (“CIPA”), to issues relating to classified information that

3    may arise before trial.     Specifically, the government provides such

4    notice and requests that the Court designate a Classified Information

5    Security Officer (“CISO”)1.

6                                     INTRODUCTION

7         The government anticipates that it will need to bring to the

8    Court’s attention limited discovery issues relating to certain

9    classified material and to do so, it will need to proceed under CIPA.

10   The government expects that these CIPA proceedings will be limited

11   and will not require defendants’ counsel to have security clearances.

12   In anticipation of such proceedings, the government is filing this

13   notice to inform the Court and the defense of its intent to invoke

14   CIPA in this case.    In addition, to assist the Court and court

15   personnel in handling any motions, pleadings, and implementing any

16   orders related to CIPA proceedings, the government requests that the

17   Court designate Winfield S. “Scooter” Slade, Security Specialist, for

18   the position of the CISO in this case to perform the duties and
19   responsibilities prescribed for the CISO in the Security Procedures

20   promulgated by the Chief Justice.       The government further requests

21   that the Court designate the following Security Specialists as

22   alternate CISOs, to serve in the event that Mr. Slade is unavailable:

23   Daniel O. Hartenstine, Matthew W. Mullery, Maura L. Peterson, Carli

24   V. Rodriguez-Feo, and Harry J. Rucker.

25

26
27        1 In the original Security Procedures, the title of the position
     was Court Security Officer. In the revised security procedures
28   promulgated by Chief Justice Roberts, the position is now known as
     Classified Information Security Officer.
                                      2
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 3 of 9 Page ID #:947



1                             CIPA PROCEDURAL FRAMEWORK

2         CIPA mandates several protocols for protecting all forms of

3    classified information.     Essentially, CIPA is “a procedural tool for

4    a court to address the relevance of classified information before it

5    may be introduced.”     United States v. Marzook, 412 F. Supp. 2d 913,

6    917-18 (N.D. Ill. 2006) (citing United States v. Dumeisi, 424 F.3d

7    566, 578 (7th Cir. 2005)); see also United States v. Sarkissian, 841

8    F.2d 959, 965 (9th Cir. 1988) (“CIPA creates a pre-trial procedure

9    for ruling upon the admissibility of classified information.”).

10   CIPA’s fundamental purpose is to “protect[] and restrict[] the

11   discovery of classified information in a way that does not impair the

12   defendant’s right to a fair trial.”       United States v. O’Hara, 301

13   F.3d 563, 568 (7th Cir. 2002).

14   A.   Pretrial Conference

15        Section 2 of CIPA provides that “[a]t any time after the filing

16   of the indictment or information, any party may move for a pretrial

17   conference to consider matters relating to classified information

18   that may arise in connection with the prosecution.”          18 U.S.C. App.
19   III, § 2.   After such a motion is filed, § 2 mandates that the

20   district court “shall promptly hold a pretrial conference to

21   establish the timing of requests for discovery, the provision of

22   notice required by Section 5 of [CIPA], and the initiation of the

23   procedure established by Section 6 of [CIPA].”         Id.   The government

24   is not moving for such a pretrial conference at this time but may do

25   so in the future.

26   B.   Protective Orders for Classified Information
27        Section 3 of CIPA requires the court, upon the request of the

28   government, to issue an order “to protect against the disclosure of

                                          3
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 4 of 9 Page ID #:948



1    any classified information disclosed by the United States to any

2    defendant in any criminal case. . . .”         At this time, the government

3    does not anticipate relying on or introducing classified information

4    in the prosecution of this case.         Therefore, the government does not

5    anticipate disclosing classified information to defense counsel.

6    C.   Discovery of Classified Information by Defendants

7         Section 4 of CIPA authorizes the district court “upon a

8    sufficient showing” to deny or otherwise restrict discovery by the

9    defendant of classified documents and information belonging to the

10   United States.    18 U.S.C. App. 3 at § 4; see, e.g., United States v.

11   Sedaghaty, 728 F.3d 885, 904 (9th Cir. 2013); United States v. Rezaq,

12   134 F.3d 1121, 1142 (D.C. Cir. 1998).        Similarly, the Federal Rules

13   of Criminal Procedure provide, in pertinent part, that “[u]pon a

14   sufficient showing,” a district court: “may, for good cause, deny,

15   restrict, or defer discovery or inspection, or grant other

16   appropriate relief.”     Fed. R. Crim. P. 16(d)(1).      The legislative

17   history of CIPA makes it clear that Section 4 was intended to clarify

18   the district court’s power under Rule 16(d)(1) to deny or restrict
19   discovery in order to protect national security.         See S. Rep. No. 96-

20   823 at 6, 1980 U.S.C.C.A.N. at 4299-4300; see also United States v.

21   Pringle, 751 F.2d 419, 427 (1st Cir. 1984).

22        Section 4 provides, in pertinent part, that a district court:

23        upon a sufficient showing, may authorize the United States
          to delete specified items of classified information from
24        documents to be made available to the defendant through
          discovery under the Federal Rules of Criminal Procedure, to
25        substitute a summary of the information for such classified
          documents, or to substitute a statement admitting relevant
26        facts that the classified information would tend to prove.
          The court may permit the United States to make a request
27        for such authorization in the form of a written statement
          to be inspected by the court alone.
28

                                          4
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 5 of 9 Page ID #:949



1    18 U.S.C. App. 3 at § 4.        In essence, Section 4 allows the government

2    to request that the court review, ex parte and in camera, classified

3    information to determine whether it is discoverable under Rule 16,

4    Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

5    U.S. 150 (1972), or the Jencks Act, and to protect such classified

6    information from disclosure through various means if it is

7    discoverable.2   See United States v. Libby, 429 F. Supp. 2d 18, 21-22

8    (D.D.C. Apr. 5, 2006) (amended by United States v. Libby, 429 F.

9    Supp. 2d 46, 47 (D.D.C. May 3, 2006)); see also United States v.

10   Klimavicis-Viloria, 144 F.3d 1249, 1261-62 (9th Cir. 1998); Rezaq,

11   134 F.3d at 1142; United States v. Yunis, 867 F.2d 617, 619-625 (D.C.

12   Cir. 1989); Pringle, 751 F.2d at 427-28.

13   D.   Procedures for Classified Information Possessed by a Defendant

14        If a defendant reasonably expects to disclose or cause the

15   disclosure of classified information, §§ 5 and 6 of CIPA apply.               See,

16   e.g., United States v. Renzi, 769 F.3d 731, 750-51 (9th Cir. 2014);

17   United States v. Baptista-Rodriguez, 17 F.3d 1354, 1363 (11th Cir.

18   1994); United States v. Collins, 720 F.2d 1195, 1199-1200 (11th Cir.
19   1983).   Section 5 requires the defendant to provide timely written

20   notice to the court and the government describing any classified

21   information that he reasonably expects to disclose.          See 18 U.S.C.

22   App. III, § 5(a).    Notification must take place “within the time

23   specified by the court, or where no time is specified, within thirty

24   days prior to trial.”     Id.    Although the description of the

25

26
          2 In determining whether classified information provided to a
27   court under CIPA is relevant and potentially discoverable, it is
     appropriate for a court to meet with government counsel ex parte to
28   consider the matter. See United States v. Mejia, 448 F.3d 436, 457
     (D.C. Cir. 2006); Libby, 429 F. Supp. 2d at 24-25.
                                      5
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 6 of 9 Page ID #:950



1    classified information may be brief, it must be particularized and

2    set forth the specific classified information that the defendant

3    reasonably believes to be necessary to his defense.          See Collins, 720

4    F.2d at 1199.    The defendant must provide formal notice under § 5

5    even if the government believes or knows that the defendant may

6    assert a defense involving classified information.          See United States

7    v. Badia, 827 F.2d 1458, 1465-66 (11th Cir. 1987).

8         Section 5 specifically prohibits a defendant from disclosing any

9    classified information in a trial or pretrial proceeding until such

10   notice has been given, the government has had the opportunity to seek

11   a determination pursuant to § 6, and any appeal by the government

12   under § 7 has been decided or the time for filing an appeal has

13   expired.   18 U.S.C. App. III, § 5(a).       If the defendant fails to

14   provide the requisite pretrial notice, then the court may preclude

15   disclosure of any classified information not made the subject of

16   notification, and may prohibit the defendant from examining any

17   witness with respect to such information.        Id. at § 5(b).

18        Section 6 describes the procedures by which the court shall,
19   upon request by the United States, conduct a hearing to make

20   determinations of use, relevance, or admissibility of classified

21   information.    18 U.S.C. App. III, § 6.

22        Section 7 sets forth the United States’ exclusive right to seek

23   an interlocutory appeal of a “decision or order authorizing the

24   disclosure of classified information, imposing sanctions for

25   nondisclosure of classified information, or refusing a protective

26   order sought by the United States to prevent the disclosure of
27   classified information.”     18 U.S.C. App. III, § 7(a).

28

                                          6
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 7 of 9 Page ID #:951



1    E.   Procedures Governing the Introduction of Classified Information

2         at Pretrial Proceedings or Trial

3         Section 8(c) of CIPA provides a procedure to address the problem

4    presented at a proceeding when the defendant’s counsel asks a

5    question or embarks on a line of inquiry that would require the

6    witness to disclose classified information.         S. Rep. No. 96-823 at

7    11, 1980 U.S.C.C.A.N. at 4304.      Specifically, under § 8(c), the

8    government may object to any question or line of inquiry that may

9    require the witness to disclose classified information that was not

10   previously held to be admissible.        18 U.S.C. App. III, § 8(c).

11   Following an objection, the court “shall take such suitable action to

12   determine whether the response is admissible as will safeguard

13   against the compromise of any classified information.”          Id.   In

14   effect, this procedure supplements the notice provision under § 5 and

15   the hearing provision in § 6(a) to cope with situations that cannot

16   be handled effectively by those sections, such as where the defense

17   counsel does not realize that the answer to a given question will

18   reveal classified information.      S. Rep. No. 96-823 at 11, 1980
19   U.S.C.C.A.N. at 4304-5.

20   F. CISO Designation

21        Section 9 of CIPA required the Chief Justice of the United

22   States to prescribe security procedures for the protection of

23   classified information in the custody of Federal Courts.           On February

24   12, 1981, Chief Justice Burger promulgated these procedures and was

25   subsequently updated by Chief Justice Roberts.         As stated above, the

26   government anticipates the potential for issues involving classified
27   information to arise in this case.        Pursuant to CIPA and Section 2 of

28   the Security Procedures established under Pub. L. 96-456, 94 Stat.

                                          7
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 8 of 9 Page ID #:952



1    2025 by the Chief Justice of the United States and promulgated

2    pursuant to Section 9 of CIPA, the government requests that this

3    Court designate a CISO to assist the Court and court personnel in

4    handling any motions, pleadings, and implementing any orders relating

5    to CIPA proceedings.     Specially, the government requests that the

6    Court designate Winfield S. “Scooter” Slade, Security Specialist, for

7    the position of the CISO for this case to perform and duties and

8    responsibilities prescribed for the CISO in the Security Procedures

9    promulgated by the Chief Justice.        The government further requests

10   that the Court designate the following Security Specialists as

11   alternate CISOs, to serve in the event that Mr. Slade is unavailable:

12   Daniel O. Hartenstine, Matthew W. Mullery, Maura L. Peterson, Carli

13   V. Rodriguez-Feo, and Harry J. Rucker.

14   //

15   //

16   //

17   //

18   //
19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //
27   //

28   //

                                          8
     Case 8:20-cr-00146-DOC Document 93 Filed 08/13/21 Page 9 of 9 Page ID #:953



1                                      CONCLUSION

2         The government hereby provides notice to the Court and counsel

3    of CIPA’s applicability to this matter and an outline of CIPA’s

4    procedural framework.     Although the government is not moving for a

5    § 2 pretrial conference at this time, it may do so in the future, and

6    stands ready to answer any additional questions the Court may have.

7

8    Dated: August 13, 2021              Respectfully submitted,

9                                        TRACY L. WILKISON
                                         Acting United States Attorney
10
                                         CHRISTOPHER D. GRIGG
11                                       Assistant United States Attorney
                                         Chief, National Security Division
12

13                                           /s/
                                         CHRISTINE M. RO
14                                       MARK TAKLA
                                         Assistant United States Attorneys
15
                                         Attorneys for Plaintiff
16                                       UNITED STATES OF AMERICA

17

18
19

20

21

22

23

24

25

26
27

28

                                          9
